DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8 and 10-24 allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over the prior art of record. The closest prior art (Wijanberg et al. EP 3 378 973 A1) discloses a method for the production of a metal strip coated with a coating, said coating containing chromium metal and chromium oxide and being electrolytically deposited from an electrolyte solution, which contains a trivalent chromium compound, onto the metal strip by bringing the metal strip, which is connected as the cathode, into contact with the electrolyte solution, and the electrolyte solution has a temperature, of between 30°C and 70°C, which overlaps the claimed range of less than 40°C. However, the independent claim 24 requires the coating having at least two layers with different compositions, the at least two layers including a lower layer facing the metal strip and having a first proportion by weight of chromium oxide, and an upper layer having a second proportion by weight of chromium oxide, the second proportion by weight of chromium oxide being higher than the first proportion by weight of chromium oxide.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794